ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on November 4, 1969 (Fla.App., 228 So.2d 437) reversing the judgment of the Circuit Court for Dade County, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed February 17, 1971, Fla., 244 So.2d 420, and mandate dated March 5, 1971, now lodged in this court, quashed this court’s judgment and remanded the cause with instructions to reinstate the judgment of the circuit court;
Now, Therefore, it is ordered that t*he mandate of this court heretofore issued in this cause on December 19, 1969 is withdrawn, the opinion and judgment of this court filed November 4, 1969 is vacated, the said opinion and judgment of the Supreme Court of Florida is hereby made the opinion and judgment of this court and the judgment of the circuit court appealed from in this cause is reinstated and affirmed. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).